DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the analog integrated circuit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Claim 16 recites the limitation "the device specifications" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the integrated circuit" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claims 10-15, 17, and 19-20 are rejected based on their dependency to Claims 9 and 18, respectively, for the reasons stated above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, hereinafter Wang, US Publication No. 2006/0265675.

Regarding Claim 1, Wang teaches a method of fabricating an analog integrated circuit, the method comprising: 
receiving partition information for the analog integrated circuit (Wang paragraph [0043], wherein a runset is input and received, the runset including partitioning information), wherein the partition information defines types of sub-cells within the analog integrated circuit (Wang paragraphs [0043] and [0049], wherein the partition information includes partition or cell type); 
determining, based on the partition information, first cut locations along a first direction and second cut locations along a second direction of a non-final layout of the analog integrated circuit, the first direction and the second direction being orthogonal to each other (Wang paragraph [0043], wherein based on the partitioning information, horizontal and vertical lines for partitioning the layout are determined); 
partitioning the non-final layout into a plurality of sub-cells based on the first cut locations and the second cut locations (Wang paragraph [0043], wherein the layout is partitioned at the defined lines to form partitions); and 
merging the plurality of sub-cells to produce a layout diagram of the analog integrated circuit (Wang paragraph [0045], wherein each partition and their corresponding data is merged together to form an IC layout for a final check by a master process).

Regarding Claim 2, Wang further teaches verifying each sub-cell in the plurality of sub-cells prior to merging the sub-cells (Wang paragraphs [0041] and [0044], wherein each partition is verified individually before transmitting data to the master process to be merged).

Regarding Claim 3, Wang further teaches wherein verifying each sub-cell in the plurality of sub-cells comprises performing design rule checks on each sub-cell in the plurality of sub- cells (Wang paragraph [0041], wherein rules are checked in each partition).

Regarding Claim 4, Wang further teaches wherein verifying each sub-cell in the plurality of sub-cells comprises performing a layout versus layout check on each sub-cell in the plurality of sub-cells (Wang paragraph [0099], wherein LVS may be performed in verification).

Regarding Claim 5, Wang further teaches further comprising verifying the layout diagram of the analog integrated circuit (Wang paragraphs [0044]-[0045], wherein the master process verifies the entire layout).

Regarding Claim 6, Wang further teaches wherein the partition information includes a starting point and an ending point along the first direction, and a starting point and an ending point along the second direction (Wang paragraphs [0043] and [0049], wherein the partition information includes the positions of the horizontal and vertical lines).

Regarding Claim 7, Wang further teaches verifying each sub-cell in the plurality of sub-cells prior to merging the sub-cells (Wang paragraphs [0041] and [0044], wherein each partition is verified individually before transmitting data to the master process to be merged), and including each verified sub-cell in a library (Wang paragraph [0041], wherein data for each partition is stored in a corresponding storage unit or library).

Regarding Claim 8, Wang further teaches fabricating the analog integrated circuit using the layout diagram (Wang paragraph [0080], wherein the layout is manufactured).

Regarding Claim 9, Wang teaches a system, comprising: 
a processing device (Wang paragraph [0082], see computer system including a CPU); and 
a storage device (Wang paragraphs [0081]-[0082], see memory or storage medium) operably connected to the processing device and storing instructions, that when executed by the processing device, cause operations to be performed, the operations comprising: 
receiving partition information for the analog integrated circuit (Wang paragraph [0043], wherein a runset is input and received, the runset including partitioning information), wherein the partition information defines types of sub-cells within the analog integrated circuit (Wang paragraphs [0043] and [0049], wherein the partition information includes partition or cell type); 
determining, based on the partition information, first cut locations along a first direction and second cut locations along a second direction of a non-final layout of the analog integrated circuit, the first direction and the second direction being orthogonal to each other (Wang paragraph [0043], wherein based on the partitioning information, horizontal and vertical lines for partitioning the layout are determined); 
partitioning the non-final layout into a plurality of sub-cells based on the first cut locations and the second cut locations (Wang paragraph [0043], wherein the layout is partitioned at the defined lines to form partitions); and 
merging the plurality of sub-cells to produce a layout diagram of the analog integrated circuit (Wang paragraph [0045], wherein each partition and their corresponding data is merged together to form an IC layout for a final check by a master process).

Regarding Claim 10, Wang further teaches wherein the storage device stores further instructions for verifying each sub-cell in the plurality of sub-cells (Wang paragraphs [0041] and [0044], wherein each partition is verified individually before transmitting data to the master process to be merged).

Regarding Claim 11, Wang further teaches wherein verifying each sub-cell in the plurality of sub-cells comprises performing design rule checks on each sub-cell in the plurality of sub-cells (Wang paragraph [0041], wherein rules are checked in each partition).

Regarding Claim 12, Wang further teaches wherein verifying each sub-cell in the plurality of sub-cells comprises performing a layout versus layout check on each sub-cell in the plurality of sub-cells (Wang paragraph [0099], wherein LVS may be performed in verification).

Regarding Claim 13, Wang further teaches wherein the storage device stores further instructions for verifying the merged layout diagram of the analog integrated circuit (Wang paragraphs [0044]-[0045], wherein the master process verifies the entire layout).

Regarding Claim 14, Wang further teaches wherein the partition information further includes a starting point and an ending point along the first direction, and a starting point and an ending point along the second direction (Wang paragraphs [0043] and [0049], wherein the partition information includes the positions of the horizontal and vertical lines).

Regarding Claim 15, Wang further teaches wherein the storage device stores further instructions for verifying each sub-cell in the plurality of sub-cells (Wang paragraphs [0041] and [0044], wherein each partition is verified individually before transmitting data to the master process to be merged), and including verified sub-cells in a library (Wang paragraph [0041], wherein data for each partition is stored in a corresponding storage unit or library).

Regarding Claim 16, Wang further teaches further comprising an input device that transmits the device specifications and the partition information to the processing device (Wang paragraph [0043], wherein the runset file is input using the computer system).

Regarding Claim 17, Wang further teaches wherein the system comprises a computing device (Wang paragraph [0082], see computer system).

Regarding Claim 18, Wang teaches a method, comprising: 
receiving partition information for an analog cell (Wang paragraph [0043], wherein a runset is input and received, the runset including partitioning information), wherein the partition information defines types of sub-cells within the analog integrated circuit (Wang paragraphs [0043] and [0049], wherein the partition information includes partition or cell type); 
determining, based on the partition information, first cut locations along a first direction and second cut locations along a second direction of a non-final layout of the analog integrated circuit, the first direction and the second direction being orthogonal to each other (Wang paragraph [0043], wherein based on the partitioning information, horizontal and vertical lines for partitioning the layout are determined); 
partitioning the non-final layout into a plurality of sub-cells based on the first cut locations and the second cut locations (Wang paragraph [0043], wherein the layout is partitioned at the defined lines to form partitions); 
verifying each sub-cell in the plurality of sub-cells (Wang paragraphs [0041] and [0044], wherein each partition is verified individually before transmitting data to the master process to be merged); and 
producing a layout of an integrated circuit using the plurality of sub-cells (Wang paragraph [0045], wherein each partition and their corresponding data is merged together to form an IC layout for a final check by a master process).

Regarding Claim 19, Wang further teaches wherein: 
the first cut locations and the second cut locations are determined based on a type of each sub-cell (Wang paragraphs [0043] and [0049], wherein the partitions are determined based on the partitioning scheme that defines the types of sub-cells).

Regarding Claim 20, Wang further teaches wherein verifying each sub-cell in the plurality of sub-cells comprises at least one of: 
performing design rule checks on each sub-cell in the plurality of sub-cells (Wang paragraph [0041], wherein rules are checked in each partition); or 
performing a layout versus layout check on each sub-cell in the plurality of sub-cells (Wang paragraph [0099], wherein LVS may be performed in verification).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851